 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   LYNISHA REFF, et al.,                                Case No. 2:19-cv-01358-KJD-EJY
 8                                          Plaintiffs,                     ORDER
 9          v.
10   WERNER ENTERPRISES, INC., et al.,
11                                        Defendants.
12
13          Before the Court for consideration is the Report and Recommendation (#18) of
14   Magistrate Judge Elayna J. Youchah entered February 10, 2020, recommending: (1) that the stay
15   in this action be lifted; (2) that Defendant’s Emergency Motion for Contempt (#1) be denied
16   without prejudice; (3) that Interested Party Medport LA, LLC’s Countermotion to Quash or
17   Modify Subpoenas (#5) be granted such that Medport has no present duty to respond to pending
18   subpoenas, provided that Medport shall continue to preserve all documents sought through the
19   subpoenas prompting the Countermotion to Quash; (4) that the matter be closed, without
20   prejudice, based on the ongoing stay and administrative closure of the Louisiana Action; and (5)
21   that the parties’ rights to object to the Court’s August 12, 2019 Order (#7) denying the Motion
22   for Contempt or to Transfer Enforcement, granting in part and denying in part the Motion to
23   Compel, and granting in part and denying in part the Motion to Quash (#5), as summarized in the
24   Report and Recommendation (#18) of the Magistrate Judge, be preserved. Though the time for
25   doing so has passed, no party has filed objections to the Report and Recommendation.
26          The Court has conducted a de novo review of the record in this case in accordance with
27   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
28   Recommendation (#18) of the United States Magistrate Judge entered February 10, 2020, should
 1   be ADOPTED and AFFIRMED.
 2          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
 3   Recommendation (#18) entered February 10, 2020, are ADOPTED and AFFIRMED;
 4          IT IS FURTHER ORDERED that the STAY in this action is lifted;
 5          IT IS FURTHER ORDERED that Defendant’s Emergency Motion for Contempt (#1) is
 6   DENIED without prejudice;
 7          IT IS FURTHER ORDERED that Medport LA, LLC’s Countermotion to Quash or
 8   Modify Subpoenas (#5) is GRANTED and that Medport shall continue to PRESERVE all
 9   documents sought through the subpoenas;
10          IT IS FURTHER ORDERED that the Clerk of the Court close this action;
11          IT IS FURTHER ORDERED that the parties rights to object to Order (#7) are preserved
12   as summarized in the Report and Recommendation;
13          IT IS FINALLY ORDERED that upon the lifting of the stay of all proceedings in Case
14   No. 18-8350, issued by the U.S. District Court for the Eastern District of Louisiana, the parties
15   may: (a) initiate new proceedings in this Court; (b) refile any motion pending at the time this
16   matter is closed by adding a new caption page incorporating the previously filed motion; and (c)
17   similarly refile any pending Responses and Replies. Objections, if any, to the August 12, 2019
18   Order may be filed and shall be due within 30 days of the initiation of new proceedings in this
19   Court. In addition to electronic service through the Court’s CM/ECF system, service of
20   documents and any reissued subpoenas are to occur through service on opposing counsel.
21   Personal service of reissued subpoenas shall not be required.
22   Dated this 27th day of February, 2020.
23
24
25                                                 _____________________________
                                                   Kent J. Dawson
26                                                 United States District Judge
27
28



                                                    -2-
